Case 2:06-cv-01051-KSH-CLW Document 876 Filed 11/13/20 Page 1 of 1 PagelD: 21170

BPLS..

PETER L. SKOLNIK LLC

November 13, 2020
ViA ECF

Hon. Katharine S. Hayden, U.S.D.J.

Hon. Cathy L. Waldor, U.S.M.J.

United States District Court, District of New Jersey
Martin Luther King Building & U.S. Courthouse
Newark, NJ 07102

Re: NXIVM Corp., et al. v. Ross Institute, et al., Civil No. 06-1051

Dear Judges Hayden and Waldor:

I represent Rick Ross. Pursuant to my earlier request, by Text Order [DE 851] dated September
20, 2019, “The Court grants the request (DE 850) to authorize the filing of the Keith Raniere
deposition in accordance with the terms of Paragraph 9 of the March 2007 Discovery

Confidentiality Order (DE81). So Ordered by Magistrate Judge Cathy L. Waldor on 9/20/19. (tg,
) (Entered: 09/20/2019).”

As I am sure you are aware, Mr. Raniere was recently sentenced to 120 years in prison following
his conviction in the EDNY. The NXIVM saga has attracted great international interest and media
coverage. I have been asked to provide copies of the videos of Mr. Raniere’s depositions, which
are not addressed in the Court’s September 2019 Order.

I respectfully request a further Order authorizing the release of the videotaped depositions of Mr.
Raniere, Nancy Salzman and Clare Bronfman. Mr. Raniere and Ms. Bronfman have both been
convicted and sentenced; Ms. Salzman has pleaded guilty, for crimes including tampering with
evidence in the case before this Court.

  

Geter aatolnik, C
elvidere Avenue
Plainfield, NJ 07060
Attorney for Rick Ross and the Ross Institute

cc: All counsel via ECF

963 BELVIDERE AVE PEPIN Hel Pi IBIZAN = (0) Y0}GN C!s. Wehr hcl yoy tyes PLS@PETERLSKOLNIK.COM

 
